                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ALICIA SLATER,                            :
                  Plaintiff,              :
                                          :
                  v.                      :                Civil No. 2:20-cv-00382-JMG
                                          :
YUM YUM'S 123 ABC,                        :
                  Defendant.              :
__________________________________________

                                         JUDGMENT

       AND NOW, this 28th day of May, 2021, upon consideration of Plaintiff’s Motion for

Default Judgment (ECF No. 8), and for the reasons stated in the accompanying Memorandum

Opinion, it IS HEREBY ORDERED that the motion (ECF No. 8) is GRANTED in part and

DENIED in part. JUDGMENT is entered in FAVOR of Plaintiff Alicia Slater, and AGAINST

Defendant Yum Yum’s 123 ABC, in the total amount of $11,043.18, consisting of $2,436.34 in

unpaid overtime wages under the Fair Labor Standards Act (FLSA), $2,436.34 in liquidated

damages under the FLSA, $150.00 in damages for conversion, $533.00 in costs, and $5,487.50 in

attorney’s fees.

       The Clerk is directed to CLOSE this case statistically.


                                            BY THE COURT:


                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
